NO,
                                PD-0084-15
ROMELLE     HAWKINS                                           IN   THE

V.                                         §         COURT OF CRIMINAL APPEALS

STATE OF TEXAS                                            AUSTIN,   TEXAS

       MOTION.. .TO iS.US.EEN.D^-R£QUI.REMEN.T. jEORt ELEV-Etfc :CO£IES: OFJ. .PDJLf^cv
                                                                                      'F CRIMINAL APPEALS
COMES NOW, ROMELLE HAWKINS, Petitioner, pro se, in the above MAR 12 2015
cause and would show this Honorable Court the following:
                                                                                Abel Acosta, Clerk
                                          I.


       According to Appellant's understanding of the requirements

for filing a Petition for Discretionary Review, and by notice

from appellate counsel, eleven (11) copies of the att^fi'Jlg4np3&ED IN
                                                                                     IMINAL APPEALS
must   be   submitted before     the   Court.
                                                                                     12 2015
                                         II.

       Being incarcerated in TDCJ and subject to the rules ^fttl Acosta> Clerk
limitations of Darrington Unit, Petitioner has no access to

copies, nor the resources or time to have copies made outside

the prison and returned in a reasonable amount of time.

                                        PRAYER

       WHEREFORE, PREMISES CONSIDERED, Petitioner prays this Court

consider his pleadings concerning the circumstances which preclude

fulfillment of the eleven copy requirement, and grant this motion

to suspend the requirement.

                                               /S/                          A
                                                 Romelle Hawkins #1911528
                                                 Darrington Unit
                                                 59 Darrington Rd.
                                                 Rosharon, TX 77583